Citation Nr: 1521059	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-41 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for left little finger digital neuropathy.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to January 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in this case to afford the Veteran new VA examinations and a Board hearing, as the record suggests that notice of each was not mailed to the Veteran's current address.

At the time the Veteran filed his claim in October 2008 he listed an address on [redacted].  However, an April 2009 Veterans Health Information Systems and Technology Architecture (VISTA) note reflects that while the [redacted] address is listed for the Veteran in the Veterans Health Administration (VHA) database, an address on [redacted] is listed in the Veterans Benefit Administration (VBA) database.  Although the note states that the address should be verified before mailing the exam notification letter, the letter is not included in the claims file, thus the Board is unable to ascertain which address it was mailed to.  The Veteran did not appear for the scheduled VA neurological disorders examination.

In April 2010 the Veteran notified the VA that he had a new address on [redacted], which he also listed on the notice of disagreement he submitted the same month.

However, the July 2010 the letter notifying the Veteran he would be scheduled for a VA PTSD examination was mailed to the [redacted] address.  A July 2010 VISTA note reflects that the [redacted] address remained listed in the VHA database, although the VBA database listed the [redacted] address.  A copy of the exam notification letter is not included in the file; therefore, the Board is unable to ascertain which address it was mailed to.  The Veteran did not appear for the scheduled VA examination.

A VISTA printout reflects that the Veteran was scheduled for another VA examination, this one for peripheral nerves, in October 2011.  The [redacted] address continued to be listed in the VHA database at that time.  Again, no copy of the exam notification letter is included in the file, so the Board is unable to ascertain which address it was mailed to.  The Veteran did not appear for the scheduled VA examination.

In December 2011 the Veteran was mailed notice of his Board hearing scheduled for February 2012 to the [redacted] address.  The Veteran did not appear for the hearing.

Thus, it appears the Veteran may not have received notice of the scheduled examinations or his Board hearing and thus had good cause for failing to report.

On remand, the AOJ should verify the Veteran's current mailing address and reschedule him for the examinations he missed, readjudicate his claim, and if his claim remains denied, schedule him for a new Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current mailing address.

2. Thereafter, reschedule the Veteran for the PTSD and neurological disorders/peripheral nerves VA examinations that he missed, ensuring that notice is mailed to his current address.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the Veteran should be schedule for a Board hearing and the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




